 1   DAVID A. CAINE, SBN 218074                         LEWIS BRISBOIS BISGAARD & SMITH LLP
     david.caine@arnoldporter.com                       JOSEPH R. LORDAN, SB# 265610
 2   THOMAS T. CARMACK, SBN 229324                      Email: Joseph.Lordan@lewisbrisbois.com
     tom.carmack@arnoldporter.com                       ALLISON L. SHRALLOW, SB# 272924
 3   ARNOLD & PORTERKAYE SCHOLER LLP                    Email: Allison.Shrallow@lewisbrisbois.com
     3000 El Camino Real                                333 Bush Street, Suite 1100
 4   Five Palo Alto Square, Suite 500                   San Francisco, California 94104-2872
     Palo Alto, CA 94306                                Telephone: 415.362.2580
 5   Telephone: (650) 319-4500                          Facsimile: 415.434.0882
     Facsimile: (650) 319-4700
 6                                                      Attorneys for Defendant GOODFELLOW TOP
     Attorneys for Plaintiff TRINA HILL                 GRADE CONSTRUCTION LLC
 7

 8                                  UNITED STATES DISTRICT COURT

 9                               NORTHERN DISTRICT OF CALIFORNIA

10                                          OAKLAND DIVISION

11   TRINA HILL,                                            CASE NO.: 4:18-cv-01474-HSG

12                          Plaintiff,                      JOINT DISCOVERY LETTER RE
                                                            PLAINTIFF TRINA HILL’S MOTION TO
13           vs.                                            COMPEL PRODUCTION AND
                                                            RESPONSES
14   GOODFELLOW TOP GRADE
     CONSTRUCTION LLC,
15
                            Defendant.
16

17

18                                MEET AND CONFER ATTESTATION

19          Plaintiff Trina Hill (“Ms. Hill”) and Defendant Goodfellow Top Grade Construction, LLC

20   (“Goodfellow”) hereby attest that on February 25, 2018 they met and conferred telephonically prior

21   to filing this letter, and have complied with Section 9 of the Northern District’s Guidelines for

22   Professional Conduct regarding discovery prior to filing the joint letter.

23

24    DATED: March 4, 2019                         ARNOLD & PORTER KAYE SCHOLLER LLP

25                                           By:   /s/ Thomas T. Carmack
                                                   David A. Caine
26
                                                   Thomas Carmack
27                                                 Attorneys for Plaintiff TRINA HILL

28
                                                        1
                          DISCOVERY LETTER RE PLAINTIFF’S MOTION TO COMPEL
                                       Case No.: 4:18-cv-01474-HSG
                                              USArchive 200058159v1
 1   DATED: March 4, 2019                LEWIS BRISBOIS BISGAARD & SMITH    LLP

 2                                By:    /s/ Allison L. Shrallow
                                         Joseph R. Lordan
 3
                                         Allison L. Shrallow
 4                                       Attorneys for Defendant GOODFELLOW TOP
                                         GRADE CONSTRUCTION, LLC
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              2
                    DISCOVERY LETTER RE PLAINTIFF’S MOTION TO COMPEL
                                 Case No.: 4:18-cv-01474-HSG
                                    USArchive 200058159v1
                                                                           Thomas T. Carmack
                                                                           +1 650.319.4711 Direct
                                                                           Tom.Carmack@arnoldporter.com


                                                         March 4, 2019
       VIA ECF FILING
       Judge Westmore
       CAND, Oakland Courthouse
       1301Clay Street, Oakland, CA 94612

               Re:      Trina Hill v. Goodfellow Top Grade Construction, LLC,
                        Case No. 18-cv-01471-HSG (KAW)

       Dear Judge Westmore:

       I.      JOINT STATEMENT REGARDING DISPUTE

               Ms. Hill seeks an order requiring Goodfellow to produce information or documents
       sufficient to show the number of African Americans Goodfellow employed and terminated each
       month from October 2017 to present. Goodfellow has produced the requested information for
       May through September 2017 and objects to any further production based on the reasons stated
       below.

       II.     FACTUAL BACKGROUND

               Ms. Hill started employment with Goodfellow on May 19, 2017. The last day Ms. Hill
       worked for Goodfellow was September 18, 2017. On March 6, 2018, she filed a complaint
       alleging three causes of action against Goodfellow pursuant to Title VII: (1) race discrimination
       and race harassment (2) sex discrimination and sex harassment, and (3) retaliation. Dkt. 1. On
       November 30, 2018, Ms. Hill served interrogatories and requests for production seeking
       information regarding the number of African Americans Goodfellow employed and terminated
       from May 2017 to present.

              RFP No. 85 seeks: “Documents sufficient to show the number of African American
       employees or contractors YOU had on a monthly basis from May 2017 through the present.” Ex.
       A. Goodfellow responded to RFP No. 85 on January 7, 2019, with a number of objections
       (overbroad, unduly burdensome, proportionality, relevance, attorney-client privileged/work-
       product, and third-party privacy rights) and did not agree to produce responsive documents. Id.

               Interrogatory No. 1 reads: “State, on a month-by-month basis, how many African
       Americans YOU employed from May 2017 to the present.” Ex. B. Goodfellow responded to
       Interrogatory No. 1 with a number of objections (overbroad, unduly burdensome, and
       proportionality) and provided the following information for May 2017 through September 2017:
       “At the Chase Center job site, Defendant employed 13 African American employees in May
       2017, 14 African American employees in June 2017, 25 African American employees in July
       2017, 17 African American employees in August 2017, and 21 African American employees in
       September 2017.” Id.

Arnold & Porter Kaye Scholer LLP
3000 El Camino Real Five Palo Alto Square, Suite 500 | Palo Alto, CA 94306-3807 | www.arnoldporter.com

                                                                                                USArchive 200058147v6
March 4, 2019
Page 2

        On January 14, 2019, by agreement, Ms. Hill served written deposition questions in lieu
of pursuing a live deposition with respect to topic No. 32 of her 30(b)(6) deposition notice,
which sought: “On a monthly basis, the number of African Americans employed by YOU and
the number of African American’s terminated by YOU From May 2017 to present at the Chase
Center job site.” Ex. C. On January 22, 2019 Goodfellow objected to this topic (vague and
ambiguous, as a whole and as to the undefined term “terminated,” overbroad, unduly
burdensome, proportionality, and relevance), and objected to this question on the grounds that
the racial identity of its employees was made on information and belief and through self-reported
questionnaires and provided the following information from May 2017 through September 2017:
“Between May 2017 and September 2017, Goodfellow employed the following number of
African American employees each month at the Chase Center job site: May 2017: 13; June
2017:14; July 2017: 25; August 2017: 17; September 2017: 21. Further, between May 2017 and
September 2017, Goodfellow terminated the following number of African American employees
each month who worked at the Chase Center job site: May 2017: 0; June 2017: 0; July 2017: 2;
August 2017: 5; September 2017: 3.” Id.

III.    PLAINTIFF’S POSITION

        As her final compromise position, Ms. Hill seeks the number of African American
employees and contractors Goodfellow hired and terminated each month from October 2017 to
present. Ms. Hill does not request any particular form of production, which could be made as a
written response to Interrogatory No. 1 or 30(b)(6) deposition topic No. 32, or the production of
documents sufficient to show the information.

        Goodfellow presents two grounds for withholding this information: (1) that it is
irrelevant; and (2) that production would be unduly burdensome. Neither is persuasive.

         First, Ms. Hill seeks this information to support her Title VII claims based on racial
discrimination. “The Supreme Court has stated that general statistical data is helpful in
individual employment discrimination cases.” Lynn v. Regents of Univ. of California, 656 F.2d
1337, 1342 (9th Cir. 1981) (citing McDonnell Douglas Corp. v. Green, 411 U.S. 792, 805
(1973)). Proof of a “general pattern” of discrimination based on a particular criterion, such as
race, is “evidence which tends to establish that it is more likely than not” that the adverse
employment decision was based on that criterion. Id. at 1343. Here, such evidence would
support Ms. Hill’s claim that Goodfellow discriminated against her based on race in conjunction
with her constructive termination. Ms. Hill has reason to believe that Goodfellow had a pattern
and practice of replacing African American workers and that it has cherrypicked termination data
to produce in this case that would cast its hiring and firing practices in the best light.
Goodfellow should not be allowed to use its objections as both a sword and a shield.

        Goodfellow does not appear to genuinely contest that the requested information is
relevant because it produced it for the months of May through September 2017. However,
because the requested information goes to pattern and practice, there is no basis in relevance to
limit production to the time of Ms. Hill’s employment. Goodfellow’s hiring and firing of
African Americans after Ms. Hill’s employment is as relevant to its practice with respect to that
protected class as the information Goodfellow has already produced. See Greene v. Safeway
Stores, Inc., 98 F.3d 554, 561 (10th Cir.1996) (“[E]vidence concerning the make-up of the



USArchive 200058147v6
March 4, 2019
Page 3

employment force and events which occurred after plaintiff's termination were entirely
relevant to the question of whether or not age was one of the determinative reasons for plaintiff's
termination.”) (emphasis added). Furthermore, the post-termination data is uniquely relevant to
showing that Goodfellow’s discrimination was longstanding. Thus, the information Ms. Hill
seeks from October 2017 to present is relevant to her claims and is reasonably tailored to the
needs of the case; she has no other way to obtain it.

         Goodfellow’s argument below that only its treatment of employees who worked with Ms.
Hill in the same shifts, under the same managers, is relevant misses the reason demographic data
is probative. In Lynn, the plaintiff professor presented statistics showing “[p]roof of a general
pattern of sex discrimination” by U.C. Irvine as whole. Lynn, 656 F.3d at 1343. These statistics
were not limited, for example, to the plaintiff’s department. Id. The Court specifically found
this evidence sufficient to establish a prima facie case of disparate treatment because it “tend[ed]
to establish that it is ‘more likely than not’ that a University's decision to deny tenure was based
on sex.” Id. In other words, it was precisely the organization-wide pattern of discrimination that
suggested the plaintiff in particular was terminated for a discriminatory reason. And, while it is
true, that this type of general statistical data is “particularly helpful in the academic context,
where the tenure decision is highly subjective,” as Goodfellow points out, this does not diminish
the fact that “[t]he Supreme Court has stated that general statistical data is helpful in individual
employment discrimination cases.” Id. (citations omitted).

        Furthermore, Goodfellow does not contest that data postdating the plaintiff’s employment
is relevant--only that there should be some undefined time limit. However, the plaintiff’s choice
in Greene to present only three months of data following his termination in no way suggests that
additional data would be irrelevant here. As Goodfellow concedes, the plaintiff in Greene
focused on statistical data for 12 months following the appointment a new president of the
company. Greene, 98 F.3d at 560. It is axiomatic that such data would be relevant to show a
top-down company policy of discrimination--precisely what Ms. Hill seeks to discover here.

         Second, Goodfellow’s recitation of the burden required to produce the requested
information is demonstrably incorrect. Rather than review each personnel file, Goodfellow may
simply produce the files themselves, as well as any other data necessary for Ms. Hill’s counsel to
identify the correct files, including daily dispatch reports. To the extent any of the files contains
protected privacy information, Goodfellow may redact it. Litigants regularly avoid federal and
state privacy concerns by redacting identifying information from such files. See, e.g., Reynolds
v. Gerstel, No. 1:09-CV-00680-AWI, 2011 WL 2635969, at *3 (E.D. Cal. July 5, 2011).
Goodfellow’s suggestion that redacting the files would be as burdensome as compiling the data
itself strains credulity. Presumably, Goodfellow uses forms that place personally-identifying
information in the same places in each file to allow for automated or semi-automated redaction.
Moreover, the argument that information regarding termination is protected is nonsensical
because Goodfellow has already produced exactly this data for May through September 2017.
Moreover, neither of its cited cases stands for this proposition and both have been disapproved
by the California Supreme Court.

         Goodfellow’s estimate of how long it would take to review the personnel files to produce
the requested information as a compilation is also overblown. Goodfellow has already reviewed
all the personnel files necessary to provide the requested information for May through September



USArchive 200058147v6
March 4, 2019
Page 4

2017. And, counsel for Goodfellow confirmed during the meet and confer process that they have
already created a spreadsheet with this data. Thus, despite Goodfellow’s protestations below, it
may rely on the spreadsheet--rather than review all the files again--for any employee still
working after September 2017. The only remaining files to be reviewed are those relating to
employee turnover after September 2017, which Goodfellow studiously avoids quantifying. As
Ms. Hill has no source other than Goodfellow for obtaining the information, the value of the
information outweighs the burden of conducting an incremental review--a burden Ms. Hill has
offered to assume.

IV.     DEFENDANT’S POSITION

       Mr. Hill worked for Goodfellow for only five (5) short months (May 2017 to September
2017). Ms. Hill’s last day of work was September 18, 2017.

        First, demographic information regarding the number of African American employees
Goodfellow terminated is not relevant to Ms. Hill’s claims because Goodfellow did not terminate
Ms. Hill. Rather, Ms. Hill left the job site on September 18, 2017, submitted a doctor’s note on
September 19, 2017 putting her off work until December 20, 2017, and never contacted
Goodfellow about returning to work. Thus, Goodfellow administratively ended Ms. Hill’s
employment on March 20, 2018. Further, this data is not relevant to Ms. Hill’s disparate
treatment claim that her managers treated her differently because of her race. This is not a class
action. In 2017, Goodfellow employed 143 employees at the Chase Center and the majority of
these employees worked different shifts and reported to different managers than Ms. Hill.
Accordingly, Goodfellow properly asserted its objections to these overbroad and unduly
burdensome discovery requests, and in an effort to reach a good faith and reasonable
compromise and without conceding as to its relevance, provided Ms. Hill with the demographic
information during the relevant time period of May 2017 to September 2017 – i.e., Plaintiff’s
employment. This data reflects no “pattern and practice” of race discrimination existed.
Between May 2017 and September 2017, the number of African American employees working at
Chase Center increased from month to month (with the exception of August): May 2017 (13),
June 2017 (14), July 2017 (25), August 2017 (17) and September 2017 (21). Further, the data
reflects that despite Goodfellow terminating five African American employees in August 2017,
Goodfellow hired four additional African American employees in September 2017 (August
2017: Goodfellow employed 17 African American employees; September 2017: Goodfellow
employed 21 African American employees).

         Second, the discovery request is overbroad and unduly burdensome. Despite the data
showing that no general pattern of race discrimination exists, Ms. Hill contends that she has
“reason to believe” that Goodfellow replaced African American workers with non-African
American workers (despite the data contradicting her contention) and seeks 22 months of
demographic data. Ms. Hill only worked for Goodfellow for five (5) months and Goodfellow’s
flagging operations (which Ms. Hill contends was the only job she could perform) at the Chase
Center ceased in December 2017 or three (3) months after Plaintiff’s employment ended. While
the Lynn case, which involved the highly subjective tenure decision unique to academic
institutions, states that statistical data can be probative in establishing a pattern of discrimination,
it does not stand for the proposition that plaintiffs are entitled to statistical data for the period of
time after a plaintiff’s employment has ended.



USArchive 200058147v6
March 4, 2019
Page 5

        As Goodfellow has previously explained to Ms. Hill’s counsel, Goodfellow had to
conduct a time-consuming search for this information. First, Goodfellow had to review its daily
dispatch reports to determine which employees worked each day and compile a list of employees
who worked during a particular month. Second, Goodfellow had to conduct a thorough search of
more than a hundred personnel files (which consisted on average of between 30 to 70 pages) to
determine whether these employees chose to voluntarily self-identify their race. This search took
approximately 16 hours to complete. Then Goodfellow had to conduct a diligent search and
inquiry to determine whether any of its African American employees were terminated, and if so,
when, for the period of time between May 2017 and September 2017. This took approximately 4
hours. Goodfellow provided Ms. Hill with this information. For Goodfellow to conduct the
same search and inquiry for a time period of 17 additional months (October 2017 to present) or
3.4 times the scope of its original search and inquiry, Goodfellow estimates that it will take an
additional 68 hours (20 hours x 3.4). As the data reflects, there was a lot of turnover at the job
site so Goodfellow will have to determine whether any of its post-September 2017 employees
voluntarily self-identified their race and determine if and when any of its African American
employees were terminated between October 2017 and present. Goodfellow cannot rely on its
spreadsheet which contains data pertaining only to the time period of May to September 2017 to
obtain this information. Ms. Hill’s proffered solution of producing redacted personnel files is no
less burdensome. Goodfellow would still have to conduct the same inquiry as above (i.e.,
determine who worked each month between October 2017 and present and then search all of the
new employee’s personnel files to determine if they self-identified as African American) and
then painstakingly redact privacy-protected information from each African American employee’s
30 to 70 page personnel files. Further, information about whether these employees were
terminated is protected from disclosure from third-party privacy rights. See Board of Trustees of
Leland Stanford Jr. Univ. v. Sup.Ct. (Dong) (1981) 119 Cal. App. 3d 516, 528-530 and Harding
Lawson Assoc. v. Sup. Ct. (1992) 10 Cal. App. 4th 7. Contrary to Plaintiff’s claim, Williams v.
Superior Court (2017) 3 Cal. 5th 531, 556-557, solely disapproved of various cases to the extent
those cases stated that a party seeking discovery of private and confidential information always is
required to establish a compelling interest, it did not disapprove of the specific findings in these
cases that employees had privacy interests in their confidential, personnel information.

        Finally, Ms. Hill’s reliance on Greene, a 10th Circuit case, is misplaced. Greene does not
state that Ms. Hill is entitled to demographic data for multiple months following the end of a
plaintiff’s employment. Rather, in Greene, the plaintiff presented demographic data from during
his employment and three months after his employment terminated. Further the data related to
eight top level executives over the age of 50 who reported to Defendant’s newly hired president
who were replaced by younger person, not the entire workforce. Here, Ms. Hill seeks
demographic data for 17 months following the end of her employment regarding the entire
African American workforce at the Chase Center job site – not just the employees who reported
directly to her supervisor, Leonard Garcia. As a compromise, Defendant will agree to produce
demographic data reflecting the number of African American employees terminated by Ms.
Hill’s direct supervisor, Mr. Garcia, for the time period of 3 months following Ms. Hill’s
employment (October 2017 to December 2017).




USArchive 200058147v6
March 4, 2019
Page 6

Respectfully submitted,



DATED: March 4, 2019                         ARNOLD & PORTER KAYE SCHOLLER LLP

                                      By:    /s/ Thomas T. Carmack
                                             David A. Caine
                                             Thomas Carmack
                                             Attorneys for Plaintiff TRINA HILL


DATED: March 4, 2019                         LEWIS BRISBOIS BISGAARD & SMITH                LLP

                                      By:    /s/ Allison L. Shrallow
                                             Joseph R. Lordan
                                             Allison L. Shrallow
                                             Attorneys for Defendant GOODFELLOW TOP
                                             GRADE CONSTRUCTION, LLC


                                      ECF ATTESTATION
In accordance with Civil Local Rule 5-1(i)(3), I attest that concurrence in the filing of this
document has been obtained from the other signatory.


DATED: March 4, 2019                           _/s/ Thomas T. Carmack_______________
                                                 Thomas T. Carmack




USArchive 200058147v6
